Title: John Adams to Richard Cranch, 14 May 1784
From: Adams, John
To: Cranch, Richard


        
          dear Brother
          The Hague May. 14. 1784
        
        I am here in anxious Expectation of the Arrival of my Family, which I hope are coming in Calahan. When I Shall have the Happiness to see you I know not, but I think it probable I Shall remain here untill I return to America, as We learn nothing of any determinations of Congress. Mrs & Miss Adams will not be Sorry to have made a Trip to the Hague provided they are not obliged to Stay long, and one Year I fancy will suffice them. But it is not for Mortals to foresee, future Events, or to lay plans with any Certainty. By an obstinate Perseverance in Exercise, walking, at least Six or Seven miles a day, I have got the better of the Disorders into which Voyages Journeys and too much Application had thrown me. But I dare not depend on the Continuance of Health.
        I wrote you sometime ago, an Answer to Mr Tyler, to whom present my Regards. I must Submit to Providence, the Protections of this Gentleman and the Lady he Solicits, and doubt not they will succeed very well in Life: But I dont know when nor where, they will meet again. They must concert their own Plan, with the Advice of their Friends
        Your affectionate Brother
        
          John Adams.
        
        
          My Duty to my Mother, and Affections to all
        
      